Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitation of wherein the magnetic detector includes a first magnetic body portion opening toward the object to be detected, opposite ends of the first magnetic body portion being arranged on opposite sides of the slit-like opening when the first magnetic body portion faces the object to be detected, a second magnetic body portion provided inside the first magnetic body portion, the second magnetic body portion opening toward the object to be detected, opposite ends of the second magnetic body portion being arranged on opposite sides of the slit-like opening when the second magnetic body portion faces the object to be detected, a magnet portion connected to one of the first magnetic body portion and the second magnetic body portion and a magnetic sensor configured to detect a magnetic flux passing through the other of the first magnetic body portion and the second magnetic body portion, was not found in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        January 29, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723